        Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 1 of 17




                         UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF NEW YORK

 ------------------------------------------------------------------X
 MICHAEL HUND,
                                                                        Civil Action No.:
                                    Plaintiff                                20-CV-

                  -against-                                             COMPLAINT

 GOVERNOR ANDREW M. CUOMO in his official
 capacity as Governor of New York State, and VINCENT
 G. BRADLEY in his official capacity as Chairman of the
 State Liquor Authority,


                                     Defendants.
 ----------------------------------------------------------------
         Plaintiff, Michael Hund, of by and through their attorneys, Parlatore Law Group LLP, as

and for their Complaint against CUOMO and SLA, hereby allege as follows:

                                          NATURE OF ACTION

        1.       This action challenges the executive orders issued by defendant Governor Andrew

M. Cuomo (Cuomo) and enforced by him and defendant, Vincent Bradley in his professional

capacity as State Liquor Authority Chairman (SLA).

        2.       Defendants have, without authority or justification, violated various rights

belonging to Plaintiffs under both the New York State Constitution and the Constitution of the

United States of America, causing harm to Plaintiffs, including the taking of their personal and

professional property without just compensation.

        3.       For Defendants violations committed under color of State law against Plaintiffs’

rights as guaranteed by the First, Fifth and Fourteenth Amendments of the United States

Constitution, and for violations of New York State Executive Law § 29-a, New York Constitution

Articles III, § 1; IV § 1 and § 3; and VI, Plaintiffs seek declaratory, injunctive, and compensatory



                                                        1
       Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 2 of 17




relief, including attorney’s fees, and any other and further relief as this Court deems fair and just.

Additionally, Article 78 of the New York Civil Practice Law & Rules prohibit agencies of the state

from taking actions that are “arbitrary and capricious or an abuse of discretion.” N.Y. CPLR §

7803(3).



                            JURISDICTION, VENUE, and PARTIES

       4.        Plaintiff Michael Hund, of 5665 South Park Avenue #7, Hamburg, NY 14075, is a

renowned Buffalo Music Hall of Fame musician, who operates his business by coordinating and

contracting with venues, including those within New York State, to offer, advertise, and perform

at live musical events for which tickets are sold to fans of his music. As a result of the new rules,

the Plaintiff, other musicians, and music venues in New York state, have been required to cancel,

breach, or fail to enjoy the benefits of contractual relationships with music artists, advertising

companies, and patrons. Plaintiff has suffered immediate, imminent and irreparable harm from this

unconstitutional order because he is prevented from earning revenue associated with the following

previously booked shows, among a multitude of other live performances that have since been

cancelled and will continue to be cancelled, should the overstep of government authority remain

without limit:

                      a.   Showplace Theatre Concert – (multiple shows)
                      b.   Chopshop
                      c.   Dyngus Day Party Broadway Market
                      d.   Mangias Restaurant
                      e.   Seneca Niagara Casino
                      f.   Wood Cock Brewery
                      g.   Mickey Rats
                      h.   Old Man River Concert
                      i.   Taste of Buffalo
                      j.   Derek St. Holmes Concert, Sunset Bay
                      k.   Tonawanda Park Concert
                      l.   And many other future shows as the order bans these events moving



                                                  2
        Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 3 of 17




                       forward
        5.     Defendant Cuomo is the Governor of the State of New York and was acting under

color of State law, and in his official capacity, at all times relevant to this action. Defendant

Cuomo’s principal place of business is located at the State Capitol Building, Albany, New York.

He is sued in his official capacity.

        6.     Defendant Vincent G. Bradley, the Chairman of the New York State Liquor

Authority, an Agency constituted under NY CLS AL Bev Section 10, and whose purpose is, “to

regulate and control the manufacture, sale and distribution within the state of alcoholic beverages

for the purpose of fostering and promoting temperance in their consumption and respect for and

obedience to law; for the primary purpose of promoting the health, welfare and safety of the people

of the state, promoting temperance in the consumption of alcoholic beverages; and, to the extent

possible, supporting economic growth, job development, and the state’s alcoholic beverage

production industries and its tourism and recreation industry...” NY CLS Al Bev § 2

        7.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201–02 and

28 U.S.C. §§ 1331 and 1334.

        8.     This Court has authority to grant the requested injunctive relief under 28 U.S.C. §

1343(3), the requested declaratory relief pursuant to 28 U.S.C. § 2201 and § 2202, and plaintiff's

prayer for costs, including reasonable attorneys' fees under 42 U.S.C. § 1988 and 28 U.S.C. § 1920.

        9.     Venue is proper in the Western District of New York because Plaintiff regularly

performs at ticketed and advertised music events and concerts all around the Western New York

area,

                                   FACTUAL ALLEGATIONS

        10.    The not-quite unprecedented public health crisis caused by the spread of COVID-

19 to and in the United States has garnered various and differing responses from Governors across



                                                3
       Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 4 of 17




the country and the citizens of their respective states to whom they are sworn, including the

unprecedented abusive power being wielded by Defendant Cuomo.

       11.     In New York, Defendant Cuomo has propagated fear of widespread infection and

death due to COVID-19, despite its incredibly high survival rate, as a pretext to overstep his

authority and abuse the powers granted to him by issuing various executive orders, including the

one specifically at issue here, pursuant to which the Defendants have imposed and selectively

enforced various rules governing New York citizens and businesses, arbitrarily impacting virtually

every aspect of social, political, religious and economic life.

       12.     In an unprecedented abuse of his emergency powers, Defendant Cuomo issued

Executive Order No. 202 et seq. under the pretext of the threat of COVID-19 restricting,

restraining, prohibiting, and infringing upon various rights belonging to the citizens and businesses

of New York State, as guaranteed by the New York State Constitution and the Constitution of the

United States. . During the pandemic, venues, including those that offer music are still following

and adhering to guidelines requiring a maximum of seating at tables, mandatory food service with

alcohol purchases, early closing times, social distancing and mask policies, etc. to ensure that they

align with the government’s orders in controlling the spread of Covid-19.            The additional

guidelines do not add to this mission, but rather only have a discriminatory effect on musicians,

music venues and their livelihoods in the state of New York. By prohibiting them to advertise, or

charge a ticket price, for any music-related event at their establishments, the Defendant Cuomo

and the SLA have arbitrarily and, without explanation, prevented the Plaintiff, and other musicians

in New York state from earning a living. The venues and the musicians will continue to adhere

to the “no large-gathering” requirements under Defendant’s Executive Orders but can do so while

making the money to support their families which advertising and charging ticket sales will allow




                                                  4
       Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 5 of 17




for such revenue.

       13.     Relevant here, Defendant Cuomo’s Executive Order No. 202 et seq. has unlawfully

empowered “the State Liquor Authority and State Police … to supplement local enforcement and

make sure the rules are followed” and to take “aggressive action because there are simply no more

excuses for non-compliance.” See Governor Cuomo Announces Suspension of 16 Additional New

York Bars' Liquor Licenses for Egregious Violations of Coronavirus-Related Regulations,

Governor Andrew M. Cuomo, https://www.governor.ny.gov/news/governor-cuomo-announces-

suspension-16-additional-new-york-bars-liquor-licenses-egregious (August 17, 2020).

       14.     In fact, to date, the Defendants have engaged in an aggressive and arbitrary

campaign to suspend the licenses of, and issue monetary penalties to, nearly 150 businesses and

counting. See id.

       15.     However, Defendant Cuomo has himself acknowledged that, “five months into this

pandemic, New Yorkers have bent the curve—achieving and maintaining one of the lowest rates

of infection in the country, including ten straight days with less than 1% of tests returning

positive”—conceding that his abusive and unconstitutional executive orders, including Executive

Order No. 202 et seq., as well as the related rules, regulations, guidance, policies, laws, etc.,

stemming therefrom, and the enforcement thereof, are without justification, reason, or authority,

even if once justified and necessary to protect the public (which Plaintiffs do not concede).

Nevertheless, Defendant Cuomo offers only the lame excuse that his arbitrary and overly broad

executive orders are constitutional because of supposed outbreaks in other non-identified states.

Important here, on March 10, 2020, a direct quote from Defendant Cuomo reads “"As the number

of positive cases rises, I am urging all New Yorkers to remember the bottom line: We talk about

all this stuff to keep the public informed -- not to incite fear -- and if you are not a member of the




                                                  5
       Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 6 of 17




vulnerable population then there is no reason for excess anxiety," Cuomo said.” Again, on March

19th Defendant Cuomo publicly shared the reason for the shutdown in the first place when he said

“"Our goal is to slow the spread of the virus to a rate that the health care system can manage, and

we're doing that through aggressive testing and strong social distancing protocols," Cuomo said.”

The goal of the shutdown was always to slow the spread as to not overwhelm the healthcare system.

Federal resources, including a Navy Warship, The USNS Comfort, were added to help buffer the

New York Healthcare System. Importantly, cases do not mean hospitalizations, which goes to the

purpose of the shutdown. Of the overwhelming amount of people that contract Covid-19, very

few need healthcare. In fact, hospitals across the state are urging patients that have tested positive

for Covid-19 and only experiencing mild symptoms, which is the overwhelmingly majority of

people, to stay home. The CDC itself says if you have symptoms, the best course of action is to

stay at home, “If you have a fever, cough or other symptoms, you might have COVID-19. Most

people have mild illness and are able to recover at home. If you think you may have been exposed

to COVID-19, contact your healthcare provider.” (https://www.cdc.gov/coronavirus/2019-

ncov/if-you-are-sick/steps-when-sick.html).

       16.      On or about April 21, 2020 Defendant Cuomo publicly said that the ship was no

longer needed, which showed Cuomo’s confidence that the stress on the healthcare system was

easing and therefore, offering express evidence that the purpose of the shutdown had been satisfied.

Additionally, a makeshift hospital was formed to handle patients if needed, at the Javits center.

Again, as of April, only 66 patients were seen there, and Cuomo once again overestimated the

strain on the healthcare system that never came. The following graph depicts the greatly decreased

number    of   deaths   in   New     York    State,   vs.   the   increase   in   “cases”   statewide.




                                                  6
       Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 7 of 17




The entire point of the shutdown, which has had a devastating result on Plaintiff’s livelihood is

now moot, calling into question the constitutional authority of Defendant Cuomo to continue to

issue arbitrary and overly broad shutdown orders that have nothing to do with safety. As of

recently, on or about August 25th, 2020 Defendant Cuomo issued a “Caution Flag” to Western,

NY as new cases have emerged, but yet continuously fails to acknowledge that an uptick in cases

does not result in overwhelming the healthcare system, as the overwhelming amount of people

diagnosed with Covid-19 show “little to no symptoms”. Alarmingly, Defendant Cuomo has also

publicly and slyly announced “upticks” in “cases” in certain, selected areas of New York State.

These announcements conveniently tend to align with any area that is publicly threatening legal

action or doubting his constitutional authority to continue to shut down businesses and sacrifice

people’s right to earn a living, and put food on the table for their children. Cuomo also fails to

acknowledge that “cases” does not necessarily correlate to increased deaths or hospitalizations.

This is because of an important neglected fact: nationwide testing is now more available with over

74,830,464 tests being issued nationwide. (CDC.gov August 25, 2020). At the time of the

Executive Order at issue, there were far less “cases” (People tested positive for Covid-19). Under

the pretext of “cases” Cuomo attempts to justify continued shutdowns due to spikes or upticks in

“cases” while at the same time ignoring the factual reality that our healthcare system maintains its


                                                 7
       Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 8 of 17




stability. In fact, we are far past the peak of the epidemic in New York State, which is clearly

shown by the graphs above.

       17.     More egregiously, under the pretext of “public health” and “safety”, the Defendants

have, both collectively and separately, selectively enforced Defendant Cuomo’s executive orders,

including Executive Order No. 202 et seq., granting numerous exceptions to similarly-situated

citizens and businesses—including thousands of people gathering for (un)organized mass

demonstrations if in support of a single and particular message, for which Defendant Cuomo has

explicitly expressed his approval; political and personal favors to celebrities, friends, and family;

arbitrary promulgation of rules impacting and penalizing business licensees; etc. Alarmingly,

those protests were overwhelming communities of Covid-19 vulnerable communities, since, at the

time of showing his support for some people to enjoy their First Amendment freedoms, he had

data readily available showing an adverse health impact on those communities that attended the

event in large numbers. “People are making a statement about equality, about community, to be

against racism, against slavery, I think those are good statements,” Cuomo said, when asked about

his support of the very large gatherings, and additional support of those that tore down statues to

protest their cause. The very words “I think those are good statements” demonstrates the clear

arbitrary nature of Defendant’s allowance of some forms of expression under the First

Amendment, but not others. As of August 25, 2020, a live performance, large gathering exception

for music celebrities that rub elbows with Defendant Cuomo, has been granted for the MTV Video

Music Awards in New York City.

       18.     Specifically, pursuant to Defendant Cuomo’s executive orders, including Executive

Order No. 202 et seq., Defendant SLA has promulgated various new rules that unconstitutionally

impact New York citizens and businesses, including Plaintiffs. Such rules are outlined, and most



                                                 8
       Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 9 of 17




easily accessible, via Defendant SLA’s webpage providing relevant questions and answers thereto

concerning its unconstitutional rules and regulations. See Phase 3/4 Guidelines for Licensed On-

Premises     Establishments,    Liquor    Authority,   https://sla.ny.gov/phase3-guidelines-for-on-

premises-licenses (last visited on August 25, 2020).

       19.       As provided therein, to answer the question of “Can I have live entertainment or a

DJ in my indoor or outdoor dining area?”, Defendant SLA responds that:

       A: Restaurants and other on premises food and beverage establishments that have
       a license through the SLA are only allowed to offer on-premise music if their
       license certificate specifically allows for such activity (i.e., live music, DJ,
       recorded, etc.). A manufacturer that has an on-premises license also must assure
       that it is on premises license certificate specifically allows for the type of music it
       is offering. A manufacturer without a separate on premises license may offer music
       unless its license certificate specifically prohibits such music.

       If offering music, indoors or out, all relevant aspects of the respective Department
       of Health guidance dining must be followed, e.g., patrons should not be standing
       except for necessary reasons (e.g., restroom, entering/exiting), standing patrons
       should wear face coverings, etc. Performers should be at least 12 feet from patrons.

       All other forms of live entertainment, such as exotic dancing, comedy shows,
       karaoke etc., are not permissible currently regardless of phase.

       Additionally, please note that only incidental music is permissible at this time.
       This means that advertised and/or ticketed shows are not permissible. Music
       should be incidental to the dining experience and not the draw itself.

       20.       In addition, as provided therein, to answer the question, “I am a bar/restaurant

owner that has a method of operation that allows for live entertainment, e.g., exotic dancing,

comedy shows, karaoke etc., can I provide live entertainment currently?”, Defendant SLA

responds that:

       A: No, generally incidental music is the only form of live entertainment which is

       permissible in a bar/restaurant setting currently (in any phase of New York Forward) - so

       long as see above FAQ on live music. For further information on specific circumstances,




                                                 9
       Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 10 of 17




        please    check    with    Empire     State     Development,   and    the   following    tool:

        https://www.businessexpress.ny.gov/app/nyforward.

        21.      The paragraphs above, specifically outlining that businesses are “...allowed to offer

on-premises music if their license certificate specifically allows for such activity...” and “...only

incidental music is permissible...,” and “...advertised and/or ticketed shows are not permissible.”

are incongruous and the subject of this Complaint.

        22.      This action specifically concerns the harm caused and continuing to be caused to

all New York citizens and business, including Plaintiff, by the Defendants’ unconstitutional

prohibition of “advertised and/or ticketed shows” and requirement “that only incidental music is

permissible”, for which the only justification provided by the Defendants is their belief that “music

should be incidental to the dining experience and not the draw itself”—notably, and critically, not

because of some threat to public health or to prevent the spread of COVID-19. Whatever unknown

goal the government is attempting to accomplish, there surely must exist far less intrusive means

by which the SLA could accomplish it, and the burden is on the government to demonstrate the

need for that goal, whether under strict scrutiny (for the content-based restriction on speech) or the

“real or substantial relation” test (for the ban on ticketing).

        23.      Because of these arbitrary and capricious rules, Plaintiffs has been prohibited, and

is continuing to be prohibited, from engaging in his respective lawful businesses, while similarly-

situated business are not so prohibited, and have thus been caused great harm to the Defendants’

violations of Plaintiffs constitutional rights, including violating Plaintiffs’ freedom of speech,

assembly, and expressive association, constituting a taking of Plaintiff’ property without authority

or just compensation, and violating Plaintiff’s rights to due process and equal protection of the

laws. (U.S. Const. Amend. XIV, Section 1. U.S. Const. Amend V,, U.S. Const. Amend 1)




                                                   10
      Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 11 of 17




       24.     Even the above set of rules (see Paragraph 19, above) reflects the arbitrary nature

of the Defendants’ methodology and the basis for which the Defendants expressly state they will

selectively enforce these new rules powered by Defendant Cuomo’s executive orders, including

Executive Order No. 202 et seq.; as well as the fact that the more restrictive measures are

unquestionably arbitrary and capricious and not necessary, or even remotely close to being

designed to, protect the public against the spread of COVID-19.

       25.     Moreover, in consideration of the Defendants stated and very public support for,

and permissions granted to, various other citizens and businesses to be exempt from enforcement

of the Defendants unconstitutional laws, the Defendants selective enforcement of Executive Order

No. 202 et seq., and the related rules, regulations, policies, laws, etc., stemming therefrom are

unconstitutional.

       26.     Further, and more to the point here, the Defendants’ prohibition of “advertised

and/or ticketed shows” is unconstitutional under the First, Fifth, and Fourteenth Amendments to

the United States Constitution, and does not serve the public health in any conceivable way.

Advertising, much like anything in the year 2020 is achieved through digital marketing, Facebook

ads, Instagram posts and other social media platforms that in no way add to the spread of Covid-

19.

       27.     Additionally, the Defendants’ requirement that businesses may only play, and

patrons are only entitled to hear, “incidental music” is unconstitutional and does not serve the

public health in any conceivable way. These arbitrary orders even egregiously attempt to govern

the intent of why patrons populate an establishment. In other words, if music is not the main

purposes of the venue, then music is allowed. On the other hand, if a music venue tries to attract

a highly paid musician like Hall of Fame Guitarist Michael Hund (Plaintiff), l, that is not permitted




                                                 11
      Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 12 of 17




under the order. Public safety is not increased, nor decreased by governing the intent of why a

patron goes to a venue. This arbitrary order, combined with the SLA guidance quoted above,

attempts at governing the reason people attend events. If the main purpose of attending the venue

is eating a hamburger that is permissible. If the main reason a person attends is because of live

music (and not just incidental music), then that is prohibited. Once a customer is inside the

establishment it makes no impact on safety as to why they are there. Alarmingly, the SLA

continues to actually add to the spread of Covid-19 by requiring bars that did not serve food prior

to the shutdown, to now serve food. It does not take an infectious disease expert to tell you that if

you are trying to control the spread of a virus, the golden rule might be “the less people that come

in contact with you the better.” By adding the requirement for bars to also serve food, it literally

achieves the opposite result of public safety. Rather, it only increases the chances a patron will

become infected as since they are required to eat food, it follows that a person has to make that

food and deliver that food to the table. These rules do nothing for public safety, rather they often

have the illogical adverse impact on public safety. Unlike digital advertising and charging for

tickets, requiring food to be sold increases the likelihood that Covid-19 will be spread at that venue.

Critically here, and as conceded by the Defendants, even if Defendant Cuomo’s executive orders,

including Executive Order No. 202 et seq., and the related rules, regulations, policies, laws, etc.,

stemming therefrom, were once constitutionally sound (which Plaintiff does not concede); at this

late date, and with admittedly no emergent public health threat here in New York State, they

would no longer be constitutional under the strict scrutiny required to analyze such a government

overstep. Even if the emergency and unknown aspects of the pandemic early on lowered the

required scrutiny level, the data now shows the peaks of the pandemic are now under control and

therefore, the Governor no longer would enjoy intermediate or rational basis review.. The




                                                  12
      Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 13 of 17




Defendants cannot be allowed to continue their tyrannical abuse of power unchecked with the

information, data, and clear analytics that demonstrate that the healthcare system is in no

jeopardy of being overwhelmed. Additionally, with the federal government mobilizing the

private market for ventilators, PPE, and respirators in the early days of the pandemic, even if

there was a strain on the once depleted healthcare system in New York state, it would no longer

amount to a situation that the New York healthcare system cannot handle. On or about April 15

Defendant Cuomo even was quoted as saying:



       "On the ventilators, we've stabilized our health care situation," he said during his daily
briefing on the novel coronavirus (COVID-19).


       "New York had one of the earlier curves. There are other places in this country that are
now seeing increases in the death rate -- and they're seeing stress on their healthcare system,"
Cuomo continued.


       "The state of Michigan is going through an issue right now. The state of Maryland is
going through as issue. We're stabilized. We're going to send 100 ventilators to Michigan and 50
to the state of Maryland."


       In saying this, Cuomo not only acknowledged the New York healthcare system would not
be overwhelmed, he sent what were dedicated healthcare resources for New Yorkers to other
states further acknowledging New York healthcare system had been stabilized, if it was ever at a
place of risk to begin with, which Plaintiff does not concede.




       28.     Plaintiff prays for immediate relief from the unfair and unconstitutional executive

orders, including Executive Order No. 202 et seq., and the related rules, regulations, policies, laws,

etc., stemming therefrom, pursuant to this Court’s powers to grant them a preliminary restraining


                                                 13
      Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 14 of 17




order, followed by a permanent injunction, and a declaration that challenged executive orders are

unconstitutional, and therefore void, both as written and as applied.

                         AS AND FOR A FIRST CAUSE OF ACTION

          29.   Plaintiff repeats, reiterates and realleges each and every response applicable to each

and every allegation contained in paragraphs “1” through “28” of the Complaint as if fully set forth

herein.

          30.   Defendant’s actions prohibiting both live ticketed music events and the advertising

thereof are a clear violation of Plaintiff’s First Amendment Rights under the Constitution of the

United States, which specifically prohibits, “abridging the freedom of speech, … or the right of

the people peaceably to assemble...”. This is impermissible and unconstitutional content-based

restriction and advertising is a form of expression.

          31.   Defendants have made no indication that the restrictions placed on both live music

and the advertising thereof are in the service of the public health, and in fact, have offered no sound

reasoning for said restrictions. In issuing additional “guidance” the SLA is quoted as saying the

regulations are “data-based” but yet offer no transparency into the process, nor have they engaged

in meaningful data-based discussions with venues or musicians on safety. They are arbitrarily

deciding these rules, deliberately and conveniently leaving out the reasons as to why and claim

that it’s “data based”, while offering no data other than “increased cases”, which are easily

explained by increased testing capacities made available in New York State and across the country.

          32.   Unless Defendant is immediately enjoined from enforcing these arbitrary

provisions of their Phase 3 / 4 Guidelines for Licensed On-Premises Establishments, the Plaintiff,

and those similarly situated, will suffer irreparable financial harm.

          33.   Plaintiff has no adequate remedy at law.




                                                  14
       Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 15 of 17




                           AS AND FOR A SECOND CAUSE OF ACTION

          34.   Plaintiff repeats, reiterates and realleges each and every response applicable to each

and every allegation contained in paragraphs “1” through “33” of the Complaint as if fully set forth

herein.

          35.   Defendants have permitted, pursuant to their regulations, the ability of businesses

to provide both indoor and outdoor food and beverage service, as long as specific guidelines are

maintained, including operating at 50% capacity with proper spacing and the use of face coverings.

(see https://sla.ny.gov/phase3-guidelines-for-on-premises-licenses)

          36.   Defendants actions are a clear violation of the 14th Amendment to the Constitution,

which prohibits “...any State of depriving any person of life, liberty, or property, without due

process...”.

          37.   Since many businesses are permitted to provide food and beverage service yet they

are not permitted to offer both live music nor the advertising of same, and therefore, Plaintiff is

being prohibited from earning a livelihood, Defendant actions are depriving them of their property

under the 14th Amendment to the Constitution.

          38.   Unless Defendant is immediately enjoined from enforcing these arbitrary

provisions of their Phase 3 / 4 Guidelines for Licensed On-Premises Establishments, the Plaintiff,

and those similarly situated, will suffer irreparable financial harm.

          39.   Plaintiff has no adequate remedy at law.

                            AS AND FOR A THIRD CAUSE OF ACTION

          40.   Plaintiff repeats, reiterates and realleges each and every response applicable to each

and every allegation contained in paragraphs “1” through “39” of the Complaint as if fully set forth

herein.




                                                 15
      Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 16 of 17




       41.     Defendants have prevented the Plaintiff, and those similarly situated, from the

ability to earn a living during what is the busiest time of year for those in the music industry, to

wit, the Summer/Fall Concert Season.

       42.     Based upon Defendants arbitrary rules, Plaintiff has lost a combined dollar amount

of approximately $100,000 to date and all future revenue associated with the ban on live-ticketed

events and advertised music. Plaintiff has also lost the ability to work with the venues that sell

tickets, since those sales are banned, greatly damaging his ability to earn a livelihood, and further

unconstitutionally depriving him of his property.

       43.     Based upon Defendants arbitrary rules, Plaintiffs will continue to lose an as yet

incalculable amount of money due to the cancellations of events that had been previously booked.

       44.     The actions Defendants have taken amounts to a “taking” as defined by the Takings

Clause of the Fifth Amendment of the Constitution, which states, “Nor shall private property be

taken for public use, without just compensation.” Compensation must be fair market value of the

property taken. Preventing musician from earning revenue that he otherwise would have earned

had their not been a shutdown demonstrates that the fair market value is easily calculated, based

on the loss of revenue he experienced as a result of the shutdown, as well as the future losses he

will incur should this injunction be denied.

       45.     Unless Defendant is immediately enjoined from enforcing these arbitrary

provisions of their Phase 3 / 4 Guidelines for Licensed On-Premises Establishments, the Plaintiff,

and those similarly situated, will suffer irreparable financial harm.

       46.     In addition, Plaintiffs demand compensation in the amount of $100,000.




                                                 16
     Case 1:20-cv-01176-JLS-LGF Document 1 Filed 08/31/20 Page 17 of 17




            WHEREFORE, Plaintiff demands judgment that the Court issue a preliminary

            injunction, pending determination of this action, and then grant a permanent

            injunction thereafter, enjoining Defendant from enforcement of their arbitrary

            policies as they relate to live music and the advertising thereof. Plaintiff further

            demands judgment in the amount of $100,000 (one hundred thousand dollars) to

            compensate Plaintiff for the harm incurred to their financial stability, together with

            such other and further relief as the Court deems just and proper as well as the costs

            and disbursements of this action.


Dated: New York, New York,
       August _30_, 2020


                                                   PARLATORE LAW GROUP, LLP

                                                   Peter J. Speroni
                                                   Peter J. Speroni, Esq.
                                                   Attorneys for Plaintiffs
                                                   Michael Hund
                                                   One World Trade Center, Suite 8500
                                                   New York, NY 10007
                                                   P: 212.603.9918
                                                   E: peter.speroni@parlatorelawgroup.com




                                             17
